Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 27, 2015.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-15-00556-CV



                   IN RE CHRISTOPHER SPATES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-61475

                         MEMORANDUM OPINION

      On July 1, 2015, relator Christopher Spates filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. In the petition, relator asks this court to compel the Honorable
David Farr, presiding judge of the 312th District Court of Harris County, to vacate
his May 28, 2015 order that set aside the February 13, 2005 order retroactively
reducing relator’s monthly child support payments.
      Relator has not established that he is entitled to mandamus relief.
Accordingly, we deny his petition for writ of mandamus. We further lift our stay
entered on July 8, 2015.


                                   PER CURIAM

Panel consists of Justices Boyce, McCally, and Donovan.




                                       2